Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 10, to clarify that the words “previously presented” are not part of the claim language, there is to be a parentheses after the word “presented”, i.e. the phrase is (Previously Presented) and is not part of the claim language.

Claim 10, line 1, prior to the words “shield of claim 1”, insert ---The ----

Allowable Subject Matter
Claims 1-10, 12, 15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Rodriguez-Parada et al. (US 2012/0229911) is an example, does not disclose the accumulative limitations of the independent claim. The prior art (Parada) discloses an optical shield for a photovoltaic cell (see fig. 1), comprising: 

The prior art (Parada) does not disclose wherein the carrier element (cover, resin body, glass body, lens, optical device, etc.) does not comprise a plurality of discrete structures on a single photovoltaic cell (see applicant’s specification fig. 7, page 12, paragraph [0055]). Nor is the examiner aware of any motivation to divide the body (42) of optical element (40) (of Parada) into a plurality of discrete structure, each structure aligned with an individual surface structure.
Specifically, in addressing art submitted in IDS dated 12/22/2020, Taguchi (US 2009/0242013), discloses a plurality of discrete structures (8) within sealing material (105). As the “discrete structure” is in direct contact with a surface structure of the solar cell (4A) (i.e. finger electrode), the structure does not read on wherein the discrete structure comprises a optically functional cavity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721